Exhibit 10.3

 

LIQUIDMETAL TECHNOLOGIES, INC.

30452 Esperanza

Rancho Santa Margarita, CA 92688

 

[_____], 2016

 

[insert name and address of executive]

 

Re:

Amendment to Change of Control Agreement

 

Dear [_____]:

 

This letter agreement (“Letter Agreement”) relates to that certain Change of
Control Agreement, dated [_______], 201[__] (“Change of Control Agreement”),
between you and Liquidmetal Technologies, Inc., a Delaware corporation
(“Company”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Change of Control Agreement. By signing a copy of this
Letter Agreement and delivering a copy thereof to the Company, you acknowledge
and agree as follows as of the date first set forth above:

 

 

1.

Amendments to Change of Control Agreement. (a) Section 1 of the Change of
Control Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:

 

“1.     Severance Benefits. In the event that: (i) a Change of Control is
consummated, (ii) your employment with the Company is thereafter terminated by
the Company for any reason other than for Cause or you terminate your employment
with the Company for Good Reason, and (iii) such termination occurs on or before
the first (1st) anniversary of the date on which the Change of Control is
consumed (a “Qualified Termination”), then the Company will pay you a lump sum
in cash equal to eighteen (18) months of your current annual base salary at the
date of such termination (the “Severance Payment”). The Severance Payment shall
be paid to you, net any applicable tax or other legally required withholdings,
within three (3) business days after the effective date of your termination of
employment.”

 

(b) Section 2.2 of the Change of Control Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:

 

“2.2     “Change of Control” shall be deemed to take place if hereafter (i) any
person, entity, or “group” (as described in Rule 13d-5(b)(1) promulgated under
the Securities Exchange Act of 1934, as amended), other than an affiliate or
subsidiary of the Company or an employee benefit plan established or maintained
by the Company, a subsidiary of the Company, or any of their respective
affiliates, acquires more than 50.0% of the combined voting power of the
Company’s then outstanding securities; (ii) the consummation of (A) a merger or
consolidation of the Company with or into another corporation unless, after
giving effect to such transaction, the stockholders of the Company immediately
prior to such transaction own more than 50.0% of the aggregate voting power of
the Company or the successor entity of such transaction, or (B) a sale or
disposition of all or substantially all of the Company’s assets; or (iii) if
during any period of three (3) consecutive years, individuals who at the
beginning of such period constitute the board of directors of the Company (the
“Continuing Directors”) cease for any reason to constitute at least a majority
thereof; provided that any individual whose election or nomination for election
as a member of the board of directors of the Company was approved by a vote of
at least a majority of the Continuing Directors then in office shall be
considered a Continuing Director , unless at the time of such approval a
majority of the Continuing Directors determine that such individual shall not be
considered a Continuing Director in which case such individual shall not be
considered a Continuing Director for three (3) years, or such other period of
time the majority of the Continuing Directors as of the date of such approval
shall determine.”

 

 

 
 

--------------------------------------------------------------------------------

 

 

[______], 2016

Page  2

 

 

 

2.

All Provisions Remain In Effect. Unless expressly modified hereby, all other
terms and provisions of the Change of Control Agreement remain in full force and
effect and are hereby ratified and reaffirmed by each of the parties hereto. The
Change of Control Agreement shall, together with this Letter Agreement, be read
and construed as a single agreement. All references to the Change of Control
Agreement or any related agreement or instrument shall hereafter refer to the
Change of Control Agreement as amended by this Letter Agreement.

 

 

3.

Governing Law; Severability. This Letter Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware excluding that
body of law pertaining to conflict of laws. If any provision of this Letter
Agreement for any reason found to be unenforceable, the remainder of this Letter
Agreement shall continue in full force and effect.

 

 

4.

Counterparts. This Letter Agreement may be executed in one or more facsimile (or
other electronic transmission) counterparts, each of which will be deemed to be
an original and all of which together will be deemed to be one and the same
document.

 

 

Very truly yours,

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

 

By:                                                                           

Name:                                                                       

Title:                                                                         

 

 

Accepted and agreed as of the date hereof:

 

[_________________]

 

 

By:                                                                          

 

 